NUMBERS 13-22-00160-CR & 13-22-00161-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


JUAN PABLO RESENDIZ,                                                                     Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                        Appellee.


                        On appeal from the 77th District Court
                            of Limestone County, Texas.


                                              ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        These causes are before the Court on the court reporter’s fifth request for an

extension of time to file the record until October 21, 2022. 1 The reporter’s record in these

matters was originally due on May 2, 2022. The court reporter’s fifth request for extension


        1 This case is before the Thirteenth Court of Appeals by transfer from the Tenth Court of Appeals
pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001.
states that:

       In conjunction with attending a four-county court schedule, I have been
       working solely on completing the records in connection with these two
       causes. However, completing the records is taking longer than anticipated.
       Currently, as of September 30, 2022, three of the four volumes are in my
       proofreader’s possession being proofread while I am finishing the editing of
       the fourth volume. My court is expected to be in a criminal jury trial starting
       the week of October 3rd and a second criminal jury trial starting October
       11th. I respectfully request one last extension in these causes. I expect to
       have the records completed by October 21, 2022.

       The Court, having fully examined the court reporter’s fifth request for an extension

of time to file the record, is of the opinion that, in the interest of justice, it should be granted

by this order.

       The Court grants the court reporter’s fifth request for an extension of time to file

the record. However, the Court looks with disfavor upon the delay caused by the reporter’s

failure to have previously filed the record in these matters. The Court orders the court

reporter, Ellen Earles, to file the reporter’s record in this Court no later than 5:00 p.m. on

October 21, 2022. NO FURTHER REQUESTS FOR EXTENSION OF TIME WILL BE

ENTERTAINED BY THE COURT. The failure of the court reporter to file the record by the

date and time set forth in this order shall result in the referral of this matter to the Court

and may result in the issuance of an order to show cause.

       The Clerk of this Court is ordered to serve a copy of this order on Ellen Earles by

certified mail, return receipt requested.

                                                                     PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of October, 2022.



                                                 2